DETAILED ACTION
This action is in response to the application filed 12/30/2021.
Claims 1-28 have been submitted for examination.
This application is a continuation of International Application PCT/IL2019/051037, with effective filing date of 9/19/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6-8, 10, 11, 16, 18, 20-23, and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11 of U.S. Patent No. 10,996,962. 

As per claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because as may be seen in the table below, the only difference between the claims is that of "determining an acquisition process" based on user input of instant claim 1.  However, as claim 1 of ‘962 does teach of an “acquisition process” and updating said process based upon user input, it would have been obvious to one of ordinary skill in the art that the process must first be identified in some fashion.  One of ordinary skill would have been motivated to have performed such modification because identifying the process would be a necessity before said process could be updated.

Instant claim 1				Claim 1 of ‘962
A method comprising:
A method comprising:

obtaining a digital representation of a first version of a Graphical User Interface (GUI), wherein the GUI comprises a GUI element; obtaining a digital representation of a second version of the GUI;

obtaining an identified element, wherein the identified element is identified, using an acquisition process operated on the second version of the GUI, as being estimated to correspond to the GUI element in the first version of the GUI, wherein the acquisition process is configured to automatically acquire the GUI element over a plurality of GUIs, wherein the plurality of GUIs comprises the first and second versions of the GUI, wherein said automatically acquiring comprises identifying the GUI element within the plurality of GUIs and referring to the GUI element by automated means over the plurality of GUIs;
displaying, in parallel, to a user, a first Graphical User Interface (GUI) and a second GUI, wherein said displaying comprises visually indicating an element in the first GUI;
displaying, in parallel, the first version of the GUI and the second version of the GUI, wherein said displaying comprises: presenting a visual indication of the GUI element in the first version of the GUI; and presenting a visual indication of the identified element in the second version of the GUI;
obtaining a user input indicating a corresponding element in the second GUI, wherein the corresponding element is indicated by the user as corresponding to the element in the first GUI;
in response to said displaying, obtaining a user selection, wherein the user selection is indicative of whether or not the identified element corresponds to the GUI element;
and based on the user input, determining an acquisition process, wherein the acquisition process is configured to acquire the element when applied in the GUI and to acquire the corresponding element when applied in the second GUI.

and updating the acquisition process based on the user selection.



Instant claims 3 and 4 are taught by claim 2 of ‘962.
Instant claim 6, 7, 8, 10 corresponds to claim 3, 4, 5, 6 of ‘962 respectively.
Instant claim 11 is taught by claim 1 of ‘962.
	Instant claims 16, 18, 20, 21 are substantially similar to instant claims 1, 3, 10, 11 respectively and are rejected using the same reasoning.
	Instant claim 22 is taught by claim 11 of ‘962.
	Instant claims 23 and 25-28 are substantially similar to instant claims 1, 2, 3, 10, 11, and 22 respectively and are rejected using the same reasoning.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s claims make repeated reference to “acquiring” an element which the examiner finds to be unclear as applicant never defines what they intend to mean by the act of “acquiring”.  Applicant’s make several references to effects of “acquiring”, such as in paragraph [0014], “the client device is configured to acquire the GUI element in versions of the GUI to provide at least one of: monitor behavioral statistics of usage of the GUI element in the GUI, and enhance user experience of the GUI using an augmentation of the GUI”, but not what said “acquiring” is.  For example, is the element removed from the target, thus “acquired”, copied, referenced, etc., each of which could be interpreted by one of ordinary skill in the art to be a form of “acquiring”.  For purposes of examination and prior art references, the examiner will interpret the term “acquiring” to be a form of “identifying”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8, 10-16, 20-23, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podoler (US 2019/0340114), in view of Kakhandiki et al. (US 2016/0019049), hereinafter Kakhandiki.

As per claim 1, Podoler teaches the following:
a method comprising: 
obtaining a user input indicating a corresponding element in the second GUI, wherein the corresponding element is indicated by the user as corresponding to the element in the first GUI.  As Podoler teaches in paragraphs [0043]-[0048], a method attempts to automatically determine a second element which corresponds to the first.  If the automatic process fails, in step 320 “a user, such as a testing engineer, may be prompted to identify the specific element; and 
based on the user input, determining an acquisition process, wherein the acquisition process is configured to acquire the element when applied in the GUI and to acquire the corresponding element when applied in the second GUI.  As Podoler teaches I paragraph [0047], upon successfully identifying the element, at step 316, actions may be performed upon the identified specific element (element acquired).
While Podoler teaches in paragraph [0067] of displaying a user interface of a web page for identifying elements, Podoler does not explicitly teach of displaying first and second GUI’s in parallel.  In a similar field of endeavor, Kakhandiki teaches of a method of monitoring same functions between different versions of an application (see abstract).  Kakhandiki further teaches the following:
displaying, in parallel, to a user, a first Graphical User Interface (GUI) and a second GUI, wherein said displaying comprises visually indicating an element in the first GUI.  As Kakhandiki teaches in paragraph [0053], and corresponding Fig. 6, a screen is divided in two, with two different versions being presented on either half. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the GUI of Podoler with the parallel display of Kakhandiki.  One of ordinary skill would have been motivated to have made such modification because as Kakhandiki teaches in paragraph [0004], such dual viewing benefits users in visualizing interactions of various resources and relationships between applications.

Regarding claim 7, modified Podoler teaches the method of claim 1 as described above.  Podoler further teaches the following:
the acquisition process utilizes a detection model configured to detect an element in a target GUI that corresponds to the element in the GUI, wherein the detection model is configured to receive a feature vector, wherein the feature vector comprises properties of the target GUI, wherein said updating the acquisition process comprises updating the detection model based on the user input.  As Podoler teaches in paragraph [0043], feature weights are determined on step 304 and utilized to detect target elements.  If this process fails, the user is prompted for identification in step 320 and the weights are updated in 328.

Regarding claim 8, modified Podoler teaches the method of claim 1 as described above.  Podoler further teaches the following:
the acquisition process utilizes a similarity model, wherein the similarity model is configured to receive a pair of vector or properties comprising a first vector and a second vector representing a same set of properties, wherein the first vector represents properties of a first analyzed GUI and a first element in the first analyzed GUI, wherein second vector represents properties of a second analyzed GUI and a second element in the second analyzed GUI, wherein the similarity model is configured to provide a similarity measurement regarding likelihood that the element in the second analyzed GUI corresponds to the element in the first analyzed GUI, wherein said updating the acquisition process comprises updating the similarity model based on the user input.  As Podoler teaches in the abstract, a first margin and second margin are determined (pair of vector properties). As Podoler teaches in paragraph [0048], a user is prompted when no element is identified at sufficiently high probability (similarity measurement) and weights are updated to effect future probability calculations.

Regarding claim 10, modified Podoler teaches the method of claim 1 as described above.  Podoler further teaches the following:
said determining the acquisition process is based on a pre-existing acquisition process, wherein applying the pre-existing acquisition process does not indicate the corresponding element as corresponding to the element in the first GUI in a confidence measurement above a predetermined threshold.  See paragraph [0048], “sufficiently high probability” (threshold) and  paragraph [0052].

Regarding claim 11, modified Podoler teaches the method of claim 10 as described above.  Podoler further teaches the following:
applying the pre-existing acquisition process on the second GUI yields an estimated element, wherein said displaying comprises visually indicating the estimated element in the second GUI, wherein the user input confirms or denies that the estimated element is the corresponding element.  As Podoler teaches in paragraph [0048], “the user may be presented with an indication to the highest probability element”.

Regarding claim 12, modified Podoler teaches the method of claim 1 as described above.  However, as described above, Podoler does not explicitly teach of parallel display.  Kakhandiki further teaches the following:
said displaying, in parallel, comprises displaying the first GUI and the second GUI in a side-by-side composition.  See Fig. 6.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the GUI of Podoler with the parallel display of Kakhandiki.  One of ordinary skill would have been motivated to have made such modification because as Kakhandiki teaches in paragraph [0004], such dual viewing benefits users in visualizing interactions of various resources and relationships between applications.

Regarding claim 13, modified Podoler teaches the method of claim 1 as described above.  However, as described above, Podoler does not explicitly teach of parallel display.  Kakhandiki suggests the following:
said displaying, in parallel, comprises displaying the first GUI and the second GUI in a one-above-the-other composition.  As may be seen in Fig. 6 of Kakhandiki, a display may be divided into two haves for viewing two different versions of a GUI.  While Kakhandiki does not explicitly teach of a “one-above-the-other composition”, the screen division of Kakhandiki would at least suggest to one of ordinary skill in the art that such division is possible.  Motivation for such screen division may be that of a display which comprises more of a vertical dimension than horizontal.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the GUI of Podoler with the parallel display of Kakhandiki.  One of ordinary skill would have been motivated to have made such modification because as Kakhandiki teaches in paragraph [0004], such dual viewing benefits users in visualizing interactions of various resources and relationships between applications.

Regarding claim 14, modified Podoler teaches the method of claim 1 as described above.  Podoler further teaches the following:
the user input is a selection of the corresponding element in the second GUI using a pointing device.  As Podoler teaches in paragraph [0020] and [0022], activation of elements, (such as the input taught in paragraph [0048]), may be that of “clicking”, which is interpreted as a suggestion of a pointing device selection.

Regarding claim 15, modified Podoler teaches the method of claim 1 as described above.  Podoler further teaches the following:
the user input is a confirmation of a prediction of the corresponding element that is visually displayed on the second GUI.  As Podoler teaches in paragraph [0048], a most likely target may be indicated to the user, i.e., the prediction algorithm is requesting confirmation of results which failed a probability threshold.

As per claim 16, Podoler teaches the following:
an apparatus comprising a processor, a memory and a display means, (see Fig. 4).
The remaining limitations of claim 16 are substantially similar to those of claim 1 and are rejected using the same reasoning.

Regarding claims 20 and 21, modified Podoler teaches the apparatus of claim 16 as described above.  The remaining limitations of claims 20 and 21 are substantially similar to those of claims 10 and 11 respectively, and are rejected using the same reasoning.

Regarding claim 22, modified Podoler teaches the apparatus of claim 16 as described above.  Podoler further teaches the following:
the user input is at least one of: a selection of the corresponding element in the second GUI using a pointing device; and a confirmation of a prediction of the corresponding element that is visually displayed on the second GUI.  As Podoler teaches in paragraph [0048], a most likely target may be indicated to the user, i.e., the prediction algorithm is requesting confirmation of results which failed a probability threshold.  

As per claim 23, Podoler teaches the following:
a non-transitory computer readable medium retaining program instructions.  See Fig. 4.
The remaining limitations of claim 23 are substantially similar to those of claim 1 and are rejected using the same reasoning.

Regarding claims 26 and 27, modified Podoler teaches the medium of claim 23 as described above.  The remaining limitations of claims 26 and 27 are substantially similar to those of claims 10 and 11 respectively, and are rejected using the same reasoning.

Regarding claim 28, modified Podoler teaches the medium of claim 23 as described above.  The remaining limitations of claim 28 are substantially similar to those of claim 22 and are rejected using the same reasoning.

Claim(s) 2, 9, 17, 19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podoler in view of Kakhandiki as applied to claims 1, 16, and 23 above, and further in view of England et al. (US 2012/0290399), hereinafter England.

Regarding claim 2, modified Podoler teaches the method of claim 1 as described above.  However, Podoler does not explicitly teach of a third GUI.  In a similar field of endeavor, England is directed to testing and optimizing webpages (see abstract).  England further teaches the following:
the acquisition process is configured to estimate a second corresponding element in a third GUI when applied on the third GUI, wherein the second corresponding element is estimated, by the acquisition process, to correspond to the element.  As England teaches in paragraph [0180], at least two versions of each page or content are tested, clearly suggesting that a third page version may be tested.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the version testing of England with the two or more version testing of England.  One of ordinary skill would have been motivated to have made such modification because as England teaches in paragraph [0185], such multiple versions would benefit a user of Podoler in determining the optimum version from as many versions as the user desires.

Regarding claim 9, modified Podoler teaches the method of claim 1 as described above.  However, Podoler does not explicitly teach of a third GUI.  In a similar field of endeavor, England is directed to testing and optimizing webpages (see abstract).  England further teaches the following:
providing the acquisition process to a client device; and the client device obtaining a third GUI and applying the acquisition process on the third GUI.  As England teaches in paragraph [0180], at least two versions of each page or content are tested, clearly suggesting that a third page version may be tested.  As England teaches in paragraph [0036], the design tools may be accessed via a personal device.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the version testing of England with the two or more version testing of England.  One of ordinary skill would have been motivated to have made such modification because as England teaches in paragraph [0185], such multiple versions would benefit a user of Podoler in determining the optimum version from as many versions as the user desires.  

Regarding claim 17, modified Podoler teaches the apparatus of claim 16 as described above.  The remaining limitations of claim 17 are substantially similar to those of claim 2 and are rejected using the same reasoning.

Regarding claim 19, modified Podoler teaches the apparatus of claim 16 as described above.  
the system further comprises an agent installed on a client device, wherein the acquisition process is provided to the agent; wherein the agent is configured to apply the acquisition process on a third GUI displayed at the client device.  England teaches in paragraph [0054] that local programs may be utilized to implement the method, thus at least suggesting an “agent”.  As England teaches in paragraph [0180], at least two versions of each page or content are tested, clearly suggesting that a third page version may be tested.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the version testing of England with the two or more version testing of England.  One of ordinary skill would have been motivated to have made such modification because as England teaches in paragraph [0185], such multiple versions would benefit a user of Podoler in determining the optimum version from as many versions as the user desires

Regarding claim 24, modified Podoler teaches the medium of claim 23 as described above.  The remaining limitations of claim 24 are substantially similar to those of claim 2 and are rejected using the same reasoning.


Claim(s) 3-5, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podoler in view of Kakhandiki as applied to claims 1, 16, and 23 above, and further in view of “An extensible Heuristic-Based Framework for GUI Test Case Maintenance”, by McMaster et al., published 4/30/2009, hereinafter McMaster.

Regarding claim 3, modified Podoler teaches the method of claim 1 as described above.  However, Podoler does not explicitly teach of a representation set.  In a similar field of endeavor, McMaster teaches of a method for testing GUI’s (see abstract).  McMaster further teaches the following:
the acquisition process is based on a representation set representing the element, wherein the representation set comprises a plurality of alternative representations, each of which provides an independent manner of identifying the element in GUIs.  See page 4, column 1, discussing a “heuristic set”, where each heuristic value is iteratively looped through, 
It would have been obvious to one of ordinary skill in the art at the time the application was made to have modified the identification process of Podoler with the heuristic sets of McMaster.  One of ordinary skill would have been motivated to have made such modification because as McMaster teaches in page 4, column 1, such sets benefit a user in improved capabilities of a GUI analyzer.  Further see Podoler, paragraph [0055], that other schemes other than distances may be utilized to enhance the effectiveness of differentiating elements, such as the sets of McMaster.

Regarding claim 4, modified Podoler teaches the method of claim 3 as described above.  Podoler in view of McMaster further teaches the following:
said determining the acquisition process comprises updating a pre-existing representation set to determine the representation set.  As discussed above with regard to claim 3, McMaster teaches of heuristic sets.  Podoler further teaches in paragraph [0049], upon the user selecting the specific element, weights may be updated in accordance with current attributes of elements.  Therefore, upon the modification of Podoler in view of McMaster, the heuristic set of McMaster would be updated based on user selection of Podoler.
It would have been obvious to one of ordinary skill in the art at the time the application was made to have modified the identification process of Podoler with the heuristic sets of McMaster.  One of ordinary skill would have been motivated to have made such modification because as McMaster teaches in page 4, column 1, such sets benefit a user in improved capabilities of a GUI analyzer.

Regarding claim 5, modified Podoler teaches the method of claim 4 as described above.  Podoler in view of McMaster further teaches the following:
said updating the pre-existing representation set comprises at least one of: adding a new alternative representation that is not included in the pre- existing representation set, wherein the new alternative representation identifies the element in the first GUI and the corresponding element in the second GUI; and removing an invalid representation that is included in the pre-existing representation set, wherein the invalid representation does not identify the corresponding element in the second GUI.  As discussed above with regard to claim 3, McMaster teaches of heuristic sets.  Podoler further teaches in paragraph [0049], upon the user selecting the specific element, weights may be updated in accordance with current attributes of elements, where the “current attributes” may be that of a new representation set of McMaster.  Therefore, upon the modification of Podoler in view of McMaster, the heuristic set of McMaster would be updated based on user selection of Podoler, and would thus add new sets and remove negative sets.  
It would have been obvious to one of ordinary skill in the art at the time the application was made to have modified the identification process of Podoler with the heuristic sets of McMaster.  One of ordinary skill would have been motivated to have made such modification because as McMaster teaches in page 4, column 1, such sets benefit a user in improved capabilities of a GUI analyzer.

Regarding claim 18, modified Podoler teaches the apparatus of claim 16 as described above.  The remaining limitations of claim 18 are substantially similar to those of claim 3 and are rejected using the same reasoning.

Regarding claim 25, modified Podoler teaches the medium of claim 23 as described above.  The remaining limitations of claim 25 are substantially similar to those of claim 3 and are rejected using the same reasoning.
  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podoler in view of Kakhandiki as applied to claim 1 above, and further in view of Nelson et al. (US 2014/0215323), hereinafter Nelson.

Regarding claim 6, modified Podoler teaches the method of claim 1 as described above.  However, Podoler does not explicitly teach of utilizing DOMs.  In a similar field of endeavor, Nelson teaches of testing multiple versions of a document.  Nelson further teaches the following:
the first GUI and the second GUI are represented using Document Object Models (DOMs), and wherein the acquisition process is configured to analyze a DOM to acquire elements in the DOM.  As Nelson teaches in paragraphs [0030] –[0033], The DOM of a selected web page is parsed to identify elements within said  page.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the identification process of Podoler with the DOM analysis of Nelson.  One of ordinary skill would have been motivated to have made such modification because as Nelson teaches in paragraph [0031], DOM benefits a user in for creation and manipulation of well formed HTML and XML documents that allows for parsing and manipulation of CSS properties.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175